 III theMatter Of SAN Luis ICE & COLD STORAGE CORPORATION AND SANLuis ICE & COLD STORAGE CORPORATION D/B/A SANTA MARIA RE-FRIGERATING COMPANYandINTERNATIONAL BROTHERHOOD OF TEA1\I-STERS, CHAUFFERS, WAREHOUSEMEN AND HELPERS OF AMERICA, LOCAL381,AFL, AND INTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL 235, AFLCase No. 21-R-2676.-Decided June 5, 19515111r.Howard Painter,of Los Angeles, Calif., for the Companies.Mr. Clarence Earing,of Santa Maria, Calif., for the Teamsters.Mr. T. A. Pope,ofWilmington, Calif., for the Engineers.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a joint petition duly filed by International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Local 381,AFL, and International Union of Operating Engineers, Local 235. AFl.,herein called the Teamsters and Engineers, respectively, alleging that itquestion affecting commerce had arisen concerning the representation ofemployees of San Luis Ice & Cold Storage Corporation. San Luis Obispo,California, and San Luis Ice & Cold Storage Corporation, d/b/a SantaMaria Refrigerating Co.. Santa Maria. California, herein called San Luisand Santa Maria, respectively, and collectively referred to as the Companies,the National Labor Relations Board provided for an appropriate hearingupon due notice before William T. Whitsett, Trial Examiner. Said hearingwas held at Santa Maria, California, on April 16, 1945. San Luis and SantaMaria, and the Teamsters and Engineers appeared and participated. Allparties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues. TheTrial Examiner's rulings made at the hearing are free from prejudicial62 N L. R. B., No. 17.125 126DECISIONSOF NATIONALLABOR RELATIONS BOARDerror and are hereby affirmed. All parties were afforded an opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANIESSantaMaria Refrigerating Company,a California corporation, is en-gaged in manufacturing and selling ice at SantaMaria,California.TheSanta Maria Company operates as a branch plant of San Luis Ice & ColdStorage Corporation,San LuisObispo,California. All raw materials usedby Santa Maria are purchased locally. During the year 1944, the Company'sfinished products were valued'at $50,000 to $60,000, of which approximately75 percent was sold to vegetable packers who used the ice to refrigeratefreight cars which moved to points in and outside the State of CaliforniaThe Companyalso sells ice to the United States A"rmy at Camp Cooke.The Santa Maria Company admits, and we find, that it is engaged incommerce within the meaning of the National Labor Relations Act.San LuisIce & Cold Storage Corporation,a California corporation, isengaged in manufacturing and selling ice. and operates a cold storage plantat San Luis Obispo, California.The San Luis and Santa Maria Companieswere both incorporated on January 12, 1926, have the same officers, andare operated by one manager for both plants.All raw materials used by SanLuis are purchased locally.During the year 1944, the San Luis plant manu-factured 7,101 tons of ice valued at approximately$28,000,of which ap-proximately 700 tons were sold to vegetable packers who used the ice torefrigerate freight cars which moved to points in and outside the State ofCalifornia.During the same period,San Luis sold and shipped ice valuedat $4,376.03, to the Van Camp Sea Food Co., Inc.,at the latter's tunacanning operations at Astoria,Oregon.All of the ice purchased by VanCamp was used in preserving fish on its boats, for use at its cannery, or forshipping its products from the Oregon plant to,its plants in California byrefrigerated freight cars or trucks. The San Luis plaint supplies ice to theUnited States Army Camp San Luis Obispo, and to the Southern PacificCompany for icing troop trains of the armed forcesWe find, contrary to the contention of the SanLuis Company,that it isengaged in commerce within the meaning of the National Labor RelationsAct.'II. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs.Warehousemenand Helpers of America, Local 381, affiliated with the American Federationi SeeMatter of Kansas City Ice Company and City Ice Company of Kansas City,54 N. L R B875;Matte,of The Greeley Ice & Cold Storage Company,35 N L R B 398 SAN LUIS ICE & COLD STORAGE CORPORATION127of Labor, is a labor organization admitting to membership employees of theCompanies.International Union of Operating Engineers, Local 235, affiliated withthe American Federation of Labor, is a labor organization admitting tomembership employees of the Companies.IIITHE QUESTION CONCERNING REPRESENTATIONThe Companies have refused to grant recognition to the Teamsters andEngineers until the Unions have been certified by the Board in an appro-priate unitA statement of a Board agent, introduced into evidence at the hearing,indicates that the Teamsters and Engineers represent a substantial numberof employees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Companies, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV THE APPROPRIATE UNITThe Teamsters and Engineers seek a single unit comprised of productionand maintenance employees covering both the Santa Maria and San Luisplants of the Companies, including the engineer at the Santa Maria plantand the foreman at the San Luis plant, but excluding individual truck own-ers who buy ice for distribution, and clerical employees. The Companiescontend that a separate unit for each plant would be appropriate, providedthe Board asserted jurisdiction over the San Luis Company, and they wouldalso exclude the afore-mentioned engineer and foreman because of theirsupervisory duties.The San Luis and Santa Maria plants are 31 miles apart. As previouslystated, both Companies have identical officers, and both plants are operatedby the same manager. The home office for both plants is at San Luis, themanager spending about 2 days a week at the Santa Maria plant. Theengineer, who is on the pay roll of Santa Maria, also does repair work forSan Luis. Although the Companies maintain separate pay rolls, bank ac-counts, and operate as separate entities, permanent employment, tax, andsocial security records covering employees at both plants are kept at thehome office. Since the labor policy for both plants is determined by the samemanagerial representatives, and since there otherwise is an integration ofoperations, we find that the Companies constitute a single employer withinthe meaning of Section 2 (2) of the Act, and that the employees at the2The Board agent reported that the Teamsters and Engineers submitted a petition containing thenames of 9 persons,and that8 of the namesappealed on the Companies' pay roll ending February3, 1945, which containedthe namesof 10persons in the unithereinafter found to be appropriate TheBoard agentfurther reported that L A Industrial Union Council and L A Central Labor Councilwere requested to submitevidence ofrepresentation,but had failed to do so 128DECISIONSOF NATIONALLABOR RELATIONS BOARDSan Luis and Santa Maria plants of the Companies together constitute asingle appropriate unit.The Teamsters and Engineers would include the engineer at the SantaMaria plant and the foreman at the San Luis plant, despite their admittedlysupervisory duties, for the reason that it has been the unions' alleged customto include such supervisors in bargaining units similar to the one sought'herein.However, the record does not reveal any well-established customi n the industry for inclusion of supervisory employees, and consequentlywe see no reason to depart from the Board's established policy of excludingsuch employees from bargaining units comprised of non-supervisory em-ployees. Accordingly, we shall exclude the engineer and the foreman fromthe unit hereinafter found appropriate.We find that all production and maintenance employees at the SantaMaria and San Luis plants of the Companies, excluding individual truckdrivers who buy ice for distribution, clerical employees, the engineer atSanta Maria, the foreman at San Luis, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargaininng withinthe meaning of Section 9 (b) of the Act.V. THE DETER 111NATION- OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period inune-diately preceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with San Luis Ice & Cold StorageCorporation, San Luis Ibispo, California, and San Luis Ice & Cold StorageCorporation.(/b/a Santa Maria Refrigerating Company, Santa Maria,Cali-fornia, an election by secret ballot shall be conducted as early as possible,but no later than thirty (30) days from the (late of this Direction, underthe direction and supervision of the Regional Director for the Twenty-firstRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article 111, Sections 10 and 11, of said Rules and SAN LUIS ICE & COLD STORAGE CORPORATION129Regulations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented jointly by International Bro-therhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,Local 381, A. F. L., and International Union of Operating Engineers, Local235, A. F. L., for the purposes of collective bargaining.